Citation Nr: 0821061	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-05 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied entitlement to the benefit 
currently sought on appeal, as well as a claim of service 
connection for a back disability.  During the course of the 
appeal, the veteran moved to the state of Florida, hence his 
claim now falls under the jurisdiction of the St. Petersburg 
RO.  

In December 2005, the Board remanded the veteran's claims for 
further development.  Service connection for the back 
disability was granted by rating decision dated in February 
2008.  The claim for service connection for an elbow 
disability is the sole remaining issue on appeal.

The veteran appeared before a Veterans Law Judge (VLJ) in a 
hearing in St. Petersburg in May 2005 to present testimony on 
the issue on appeal.  The hearing transcript has been 
associated with the claims file.  In April 2008, the veteran 
was informed that the VLJ who conducted his hearing was no 
longer employed by the Board.  He was given an additional 
opportunity to present testimony before a currently sitting 
VLJ who will decide his case.  In May 2008, the veteran 
informed the Board that he did not desire an additional 
hearing.  


FINDING OF FACT

The credible medical evidence does not support a finding that 
the veteran's current right elbow disability, including bony 
spurs found on x-ray, is medically related to his in-service 
elbow injury.




CONCLUSION OF LAW

A right elbow disability, including bony spurs, was not 
incurred or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2002, the agency of original 
jurisdiction (AOJ) notified the veteran of his rights and 
obligations under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ notified 
the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  

In February 2008, the Appeals Management Center (AMC) 
notified the veteran of the process by which initial 
disability ratings and effective dates are established.  
Although this notice was after the initial denial of the 
claim, and the claim was not subsequently adjudicated after 
the notice was given, because service connection is denied, 
any question as to the appropriate disability rating or 
effective date is moot.  Therefore, there can be no failure 
to notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 


Service Connection

The veteran seeks service connection for a right elbow 
disability, which he contends initially manifested in service 
after a slip and fall accident.  In order to establish direct 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service treatment records confirm that in July 1965, the 
veteran slipped on a wet waxed floor and fell across a bed, 
incurring a contusion (or bruise) on the right shoulder and 
elbow.  His arm was put in a sling, and he underwent physical 
therapy.  There was no further follow up treatment, though 
during treatment for an unrelated disorder in July 1966, by 
way of history it was noted that the veteran had a 
"dislocated elbow" in 1965.  The veteran's October 1967 
separation examination evaluated the upper extremities and 
found them to be normal.  On his concurrent medical history 
form, the veteran denied swollen or painful joints, as well 
as painful or "trick" shoulder or elbow.

Post service treatment records, from both private and VA 
sources, have been reviewed and date from June 1989 to 
November 2007.  A 1996 x-ray is the first documented 
indication of an elbow disability after service.  A private 
radiological report indicated that the right elbow had spurs 
projecting off the olecranon.  The veteran explained in his 
May 2005 Board hearing that he had had a fall at that time, 
which is why his elbow was x-rayed.  

The record is silent for further mention of the elbow until 
the veteran underwent a VA general medical examination in 
conjunction with this claim in September 2002.  At that time, 
he reported the history of the elbow contusion in service.  
Objective examination of the extremity was normal.  An x-ray, 
however, did confirm a large bony spur arising from the 
posterior aspect olecranon.  The remaining clinical treatment 
records, from 2002 to 2007, are negative for complaints, 
treatment, or diagnosis referable to the elbow.  On the lack 
of treatment, the veteran has testified that he self-
medicates for this disability. 

The veteran underwent additional VA examination in January 
2007, at which time he reported the in-service slip and fall 
injury to the elbow.  The examining physician reviewed the 
claims file, to include the veteran's service treatment 
records and post-service treatment records.  The examination 
of the joint revealed range of motion within normal limits, 
though with diffuse tenderness.  The concurrent x-ray showed 
calcification consistent with peritendinitis. 

The examining physician indicated that although the service 
treatment records noted a history of a dislocated elbow, 
there was no radiological evidence of that being the case, 
either then or now.  He specifically pointed to the January 
2007 x-ray for support.  This was not to say that he did not 
fall on the elbow and receive a contusion.  However, relying 
on a review of the service records and the post-service 
clinical records, as well as the current examination, the 
physician concluded that there was no evidence that the 
veteran's current elbow disability, including bony spurs 
found on x-ray, was related to the in-service contusion.  

This is the sole medical opinion of record relating to the 
etiology of the veteran's current elbow disability.  The 
physician rendered the opinion on the basis of his expert 
review of the entire record.  The concurrent clinical records 
do not contradict its findings, specifically in that they 
show no treatment for any disability of the elbow.  Absent 
credible evidence to the contrary, the Board is not in a 
position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The preponderance of the 
evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
Service connection for the veteran's right elbow disability, 
including bony spurs, is not warranted.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a right elbow 
disability, including bony spurs, is denied.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


